Per Curiam,
It is argued that the presumption is that the license was refused exclusively for the reason specified in the remonstrance, (which, it is contended, was not a legal reason under our ruling in Babb’s License, 2 Pa. Superior Ct. 38), because, if that was not the case, the court would not have entertained the second petition for a rehearing. This is mere surmise, not a necessary inference from the latter action of the court. The court simply set the petition down for a hearing and after hearing dismissed it. This may have been because the proof adduced on the hearing was Ih^rfi'fficient to establish the facts averred in the petition, or, it may have been because, although the allegation that the petitioner had not sold liquor to the keeper of an unlicensed place was proved to the satisfaction of the court, yet upon a fuller consideration of the application after arguments of counsel, the court saw no sufficient reason for setting aside or opening its original decree. This was a matter within its discretion exclusively, and its action is not reviewable here, and the fact that *571the court did not summarily dismiss the petition for reconsideration without a hearing is not sufficient to distinguish the case from Com. v. Kerns, 2 Pa. Superior Ct. 59, and Hilleman’s Appeal, ante, p. .We have authority to reverse for abuse of discretion plainly appearing, but not on such doubtful inference as is urged here as to the reasons which influenced the action of the court. We know not what they were, and mere surmise or conjecture, plausible as it may seem, is not sufficient to repel the presumption that the license was refused for a legal reason and not arbitrarily.
The order is affirmed.